     Case: 1:20-mc-00106 Document #: 6 Filed: 04/20/20 Page 1 of 12 PageID #:37




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION



In the Matter of the Search Warrant
Application for the Search of a Townhome                         Case No. 20 MC 106
Unit
                                                                 Magistrate Judge Sunil R Harjani


                             MEMORANDUM OPINION & ORDER

        The government has presented an application for a warrant to search a townhome for

evidence of trafficking in counterfeit United States currency. Among the items identified by the

government for search and seizure are electronic devices located in the premises.                    More

specifically, the government’s application seeks to seize electronic devices in the premises that are

connected to the subject offense or in the possession of the target of the offense. The Court has

determined that this limitation on the scope of the seizure of electronic devices is consistent with

the Supreme Court’s Fourth Amendment jurisprudence, and in particular, Riley v. California, 573

U.S. 373 (2014), and thus has authorized the warrant. The Court issues this opinion to explain the

reasons why it has authorized a warrant with this limitation. 1

                                              Background

        The government seized a package coming from overseas, which was addressed to a

townhome in this district. A customs officer searched the mail parcel and found that it contained

thousands of dollars in counterfeit United States currency. The government has consequently

submitted an application requesting authorization to install an electronic tracker on or inside the



1
 The search warrant was authorized and signed by the Court on February 7, 2020 and continues to remain
under seal in this matter. The Court has ensured that information in this opinion, which is not under seal,
does not reveal confidential details about the investigation.

                                                    1
     Case: 1:20-mc-00106 Document #: 6 Filed: 04/20/20 Page 2 of 12 PageID #:38




mail parcel and seeks to monitor the transmission of the tracking device while the mail parcel is in

public and private areas. In connection with the electronic tracker, the government has asked for

an anticipatory search warrant to search the addressee townhome unit for evidence,

instrumentalities, fruits, and contraband associated with the possession and importation of

counterfeit currency, once the parcel is received at the townhome or opened at townhome. See 18

U.S.C. §§ 472 & 480. Attached to the government’s application, in its list of items to be seized at

the premises, the government has identified the mail parcel; various documents and records

relating to counterfeit currency, such as photographs, notes, ledgers, items that can print counterfeit

currency, contact information for individuals involved in the offense, and records on the possession

or importation of counterfeit currency; as well as “[e]lectronically-stored data from devices

reasonably believed to be possessed or used by [the suspect] or linked to the Subject Offenses,”

which will be searched only for the items listed above.

                                             Discussion

       The issue presented here concerns the scope of law enforcement’s ability to seize electronic

devices during a search executed pursuant to a warrant. The Northern District of Illinois has

established a search protocol for the seizure of electronic devices. Consistent with Federal Rule

of Criminal Procedure 41(e)(2)(B), the protocol allows the government to immediately remove

from the premises electronic devices that are authorized for seizure pursuant to a search warrant,

download the data and search for the specific items to be seized within 30 days, and then return all

removed electronic devices to the premises.             This written protocol, as permitted by

Rule 41(e)(2)(B), is attached to all search warrants that authorize the seizure of electronic devices

in this district. The protocol is a consequence of the practical difficulties in downloading all data

in multiple electronic devices on site during the execution of the search warrant. The protocol also



                                                  2
     Case: 1:20-mc-00106 Document #: 6 Filed: 04/20/20 Page 3 of 12 PageID #:39




accounts for the extra time needed to search the devices for the specific items for which there is

probable cause to seize, such as ledgers of narcotics transactions or fraudulent financial statements,

among multiple gigabytes of information of irrelevant information that may be stored on an

electronic device. To be clear, the seizure of the electronic devices is temporary, but it allows the

government time to search for and copy the specific items related to the offense, if any, among the

entire set of data that is contained on that device.

       Before Riley, the government would often seek authorization to remove every electronic

device located in the premises, and then conduct a search for the specific items related to the

offense. This broad language authorized the seizure of all cell phones in the premises, including

those that were not connected to the targets of the investigation. For example, if a premises was

occupied by a family of four, the warrant’s broad authorization would include the seizure of the

children’s iPhones and iPads as well. In general, the traditional view of searching a premises was

viewed as applicable to electronic devices, which is that agents may search the entirety of the

premises as long as it was capable of containing the item to be seized. United States v. Ross, 456

U.S. 798, 821 (1982) (“[A] warrant that authorizes an officer to search a home for illegal weapons

also provides authority to open closets, chests, drawers, and containers in which the weapon might

be found.”). Indeed, pre-Riley, the rationale made sense—if the government could search the most

private parts of a home, such as bedroom closets and drawers, for evidence of a crime, surely the

government could also search all electronic devices located in the premises. Moreover, law

enforcement would not necessarily know which electronic devices in the premises stored evidence

of the offense, which necessitated reviewing all electronic devices. During the execution of a

search warrant, law enforcement often find multiple cell phones, iPads, desktop and laptop

computers, external hard drives and thumb drives, along with other smart devices in residences,



                                                   3
     Case: 1:20-mc-00106 Document #: 6 Filed: 04/20/20 Page 4 of 12 PageID #:40




which are all capable of storing immense amounts of data. Thus, the search of all devices was

viewed as akin to searching every room of the house, even the guest bedroom, rather than only the

perpetrator’s bedroom or home office, because evidence could easily be stored anywhere in the

home. An important difference, however, was that once in the bedroom, the government could

only seize and remove items connected to the offense that were specifically covered by the warrant.

In the case of electronic devices, there remained and continues to remain, a greater intrusion of an

individual’s privacy interests in the procedure laid out by Rule 41(e)(2)(B) and this district’s

protocol, in that the individuals in the premises are temporarily deprived of the electronic device,

and its entire contents, for approximately 30 days, and not simply the specific data that is tied to

the offense. However, as stated above, the impracticality of on-site data duplication and searching

made treating electronic devices in this manner necessary, and Rule 41(e)(2)(B) was amended in

2009 to account for this necessity. See Fed. R. Crim. P. 41(e)(2) advisory committee’s note to 2009

amendment.

       The Supreme Court’s decision in Riley, and its recognition that cell phones in particular

must be treated differently, has changed the calculus of authorizing seizures of every electronic

device located in a premises. In Riley, the Supreme Court held that the government must seek a

warrant to search cell phones that were seized incident to an arrest. In so doing, the Supreme Court

described the unique nature of cell phones in the modern era, and distinguished those items from

other objects that are traditionally the subject of a search incident to arrest. The Supreme Court

stated: “Cell phones differ in both a quantitative and a qualitative sense from other objects that

might be kept on an arrestee’s person. The term ‘cell phone’ is itself misleading shorthand; many

of these devices are in fact minicomputers that also happen to have the capacity to be used as a

telephone. They could just as easily be called cameras, video players, rolodexes, calendars, tape



                                                 4
     Case: 1:20-mc-00106 Document #: 6 Filed: 04/20/20 Page 5 of 12 PageID #:41




recorders, libraries, diaries, albums, televisions, maps, or newspapers.” 573 U.S. at 393. The

Supreme Court further noted the immense storage capacity of a cell phone, and acknowledged

several consequences for privacy interests: “First, a cell phone collects in one place many distinct

types of information—an address, a note, a prescription, a bank statement, a video—that reveal

much more in combination than any isolated record. Second, a cell phone's capacity allows even

just one type of information to convey far more than previously possible. The sum of an

individual's private life can be reconstructed through a thousand photographs labeled with dates,

locations, and descriptions; the same cannot be said of a photograph or two of loved ones tucked

into a wallet. Third, the data on a phone can date back to the purchase of the phone, or even

earlier.” Id. at 394. In addition, the Court recognized the capacity of cell phones to store internet

browsing history, cell location information, and applications that store data in the cloud and not

just on the physical device itself. Id. at 395-96. In elaborating on the breadth of private data

available on a phone, the Supreme Court made this relevant observation: “Indeed, a cell phone

search would typically expose to the government far more than the most exhaustive search of a

house: A phone not only contains in digital form many sensitive records previously found in the

home; it also contains a broad array of private information never found in a home in any form—

unless the phone is.” Id. at 396-97.

       Thus, while Riley involved whether the government could engage in a warrantless search

of a cell phone incident to arrest, its discussion about the extensive amount of personal data

available on the phone, much more than would be located in one’s home, is instructive on how the

Supreme Court views searches of cell phones in the modern era. Indeed, if cell phones contain

more personal and private data than what is located in the home in non-digital form, it begs the

question of whether the mere presence of a cell phone in a premises, without more, is sufficient to



                                                 5
     Case: 1:20-mc-00106 Document #: 6 Filed: 04/20/20 Page 6 of 12 PageID #:42




bring that phone within the scope of a search and seizure. Riley’s discussion about the unique

nature of a cell phone as a device that stores essentially all data of modern life necessitates

questioning whether a cell phone can be removed from the premises without probable cause that

connects that specific phone to the crime or the perpetrators of the offense.

       Such a question was raised by the United States Court of Appeals for the D.C. Circuit in

United States v. Griffith, 867 F.3d 1265 (D.C. Cir. 2017). There, the Court held that a search

warrant authorizing the seizure of all cell phones and electronic devices found in the defendant’s

residence was unsupported by probable cause. Specifically, in Griffith, law enforcement obtained

a warrant to search the defendant’s residence in connection with their investigation of a homicide

committed more than one year earlier. Id. at 1268. Investigators suspected that the defendant had

driven the getaway car after the homicide. Id. at 1268-69. The warrant authorized the search and

seizure of “all electronic devices” found in the defendant’s residence, including all cell phones. Id.

at 1269. The Court held that the warrant affidavit failed to demonstrate probable cause for any of

the items sought to be seized, as it conveyed no reason to think that the defendant owned a cell

phone, that the cell phone would likely be found in his residence, or that any phone would be likely

to contain incriminating evidence. Id. at 1272-74. The Court also held that the warrant was

overbroad in its authorization of the seizure of all electronic devices found in the residence, given

the officers’ justification for entering the home—to recover any devices owned by the defendant.

Id. at 1276. In finding overbreadth, the Court determined that the warrant authorized law

enforcement to seize not only the defendant’s phone, but also his girlfriend’s phone, as she lived

in the premises with him. Id. In distinguishing cell phones, the Court recognized the latitude that

agents have in seizing items that are contraband, such as narcotics, but recognized that cell phones

were lawful and innocuous objects. Id. As a result, the court held that “the warrant should have



                                                  6
     Case: 1:20-mc-00106 Document #: 6 Filed: 04/20/20 Page 7 of 12 PageID #:43




limited the scope of permissible seizure to devices owned by Griffith, or devices linked to the

shooting.” Id.

       Griffith presented a unique situation because the warrant in that case authorized the seizure

of all electronic devices with no stated probable cause that cell phones were even used in the

commission of a crime or would be located in the premises, and the crime had occurred more than

a year prior to the issuance of the warrant. As a result, Griffith represents an unusual set of facts

where there were multiple, significant constitutional problems with the search warrant.

Nevertheless, Griffith’s limitation on the seizure of all electronic devices without specific probable

cause that the devices were linked to the offense or possessed by the target of the offense is

instructive. Since Griffith, courts, in distinguishing the facts in Griffith, have upheld warrants that

authorize the seizure of electronic devices that are more directly tied to the offense or the alleged

perpetrator of the offense. See, e.g., United States v. Manafort, 314 F. Supp. 3d 258, 265-66

(D.D.C. 2018) (distinguishing Griffith because warrant at hand approved the seizure of devices

that had been used in specific offenses); United States v. Manafort, 323 F. Supp. 3d 795, 803–04

(E.D. Va. 2018) (distinguishing Griffith on basis that agents “had reason to believe that electronic

devices belonging not just to defendant, but also to defendant’s wife, would contain evidence of

the Subject Offenses”).

       In this Court’s view, Riley and Griffith counsel caution before a court authorizes seizure of

all electronic devices from a premises. The Fourth Amendment requires not only that warrants be

supported by probable cause, but that they “particularly describ[e] the place to be searched, and

the persons or things to be seized.” U.S. Const. amend. IV. The particularity requirement “ensures

that the search will be carefully tailored to its justifications, and will not take on the character of

the wide-ranging exploratory searches the Framers intended to prohibit.” Maryland v. Garrison,



                                                  7
     Case: 1:20-mc-00106 Document #: 6 Filed: 04/20/20 Page 8 of 12 PageID #:44




480 U.S. 79, 84 (1987); see also Marron v. United States, 275 U.S. 192, 196 (1927) (“The

requirement that warrants shall particularly describe the things to be seized makes general searches

under them impossible and prevents the seizure of one thing under a warrant describing another.”).

An application for a search warrant concerning property or possessions must demonstrate cause to

believe that “relevant evidence will be found in the place to be searched.” Michigan v. Clifford,

464 U.S. 287, 294 (1984). See Safford Unified Sch. Dist. No. 1 v. Redding, 557 U.S. 364, 370

(2009); Illinois v. Gates, 462 U.S. 213, 238 (1983). Moreover, “[t]here must, of course, be a nexus

. . . between the item to be seized and criminal behavior.” Warden, Md. Penitentiary v. Hayden,

387 U.S. 294, 307 (1967).       A warrant with an “indiscriminate sweep” is “constitutionally

intolerable.” Stanford v. Texas, 379 U.S. 476, 486 (1965).

       Besides the need for particularity, the Supreme Court’s Fourth Amendment jurisprudence

has consistently recognized the heightened privacy interests that individuals have in their homes.

“[W]hen it comes to the Fourth Amendment, the home is first among equals.” Florida v. Jardines,

569 U.S. 1, 6 (2013). “At the Amendment's ‘very core’ stands ‘the right of a man to retreat into

his own home and there be free from unreasonable governmental intrusion.’” Id. (quoting

Silverman v. United States, 365 U.S. 505, 511, 81 S.Ct. 679, 5 L.Ed.2d 734 (1961)). “The

Founding generation crafted the Fourth Amendment as a response to the reviled general warrants

and writs of assistance of the colonial era, which allowed British officers to rummage through

homes in an unrestrained search for evidence of criminal activity.” Carpenter v. United States, 138

S. Ct. 2206, 2213 (2018) (internal quotation marks and citations omitted). Furthermore, the

Supreme Court has also recognized the need to proceed with caution when new technology could

result in an unreasonable invasion of an individual’s privacy interests in his home. See Kyllo v.

United States, 533 U.S. 27 (2001) (holding that thermal imaging of an individual’s home



                                                 8
     Case: 1:20-mc-00106 Document #: 6 Filed: 04/20/20 Page 9 of 12 PageID #:45




constituted a search and therefore required a warrant).

       Riley has now added cell phones to this highly protected category given the device’s ability

to store essentially the entirety of a person’s life in digital form on one device. See United States

v. Wanjiku, 919 F.3d 472, 484 (7th Cir. 2019) (recognizing that Riley and Carpenter support the

argument that “the Supreme Court has recently granted heightened protection to cell phone data.”)

Indeed, so prevalent are these devices that the Supreme Court stated that a cell phone, to an

outsider, would be viewed as “an important feature of human anatomy.” Riley, 573 U.S. at 385.

As a result, the search and seizure of a cell phone that is found within an individual’s home is

essentially a “one-two punch.” In other words, it is hard to imagine a more intrusive invasion of

an individual’s privacy interests than searching the entire contents of a person’s cell phone located

within the confines of a home. See e.g. United States v. Oglesby, No. 4:18-CR-0626, 2019 WL

1877228, at *5 (S.D. Tex. Apr. 26, 2019) (“[T]his Court concludes that the protections given to a

cell phone must be at least equal to, if not greater than, the protections set out for houses.”); Huff

v. Harness, No. 3:16-CV-164-DPM, 2018 WL 2434329, at *1 (E.D. Ark. May 30, 2018)

(interpreting Riley, observing, “[o]ur cell phones are home-like because, by choice and by default,

we live inside them”).

       The Court finds that the warrant at issue here is not overbroad because it limits the seizure

of electronic devices to those that are linked to the offense or the perpetrator of the offense. First,

there is probable cause to seize and search electronic devices because the government’s affidavit

included facts demonstrating that the suspect had likely used an electronic device to access a

website in order to purchase the counterfeit currency. Second, the government has limited the

electronic devices that it can search and seize, and thus the enhanced privacy considerations

discussed in Riley are satisfied. Specifically, the warrant authorizes seizure of electronic devices



                                                  9
    Case: 1:20-mc-00106 Document #: 6 Filed: 04/20/20 Page 10 of 12 PageID #:46




that are “reasonably believed to be possessed or used by [the suspect] or linked to the Subject

Offenses[.]” As discussed above, this is a reasonable limitation on the scope of the warrant because

the search and seizure is directly tied to the offense or its perpetrator. See Riley, 573 U.S. 381 (“As

the text of [the Fourth Amendment] makes clear, the ultimate touchstone of the Fourth Amendment

is reasonableness.”) (internal quotations omitted); see Matter of Residence in Oakland, California,

354 F. Supp. 3d 1010, 1014 (N.D. Cal. 2019) (search warrant for electronic devices must be limited

to “devices reasonably believed by law enforcement to be owned or controlled by the two suspects

identified in the affidavit”). Once seized, law enforcement can then search the contents of those

electronic devices for data related to the offense and specifically identified in Attachment B of the

warrant. These items identified in Attachment B include documents, receipts, notes, ledgers,

photographs, and other records relating to counterfeit currency. Under this formulation, law

enforcement cannot remove and search every electronic device found in the premises.

       As the Supreme Court recognized, “[a]s technology has enhanced the Government’s

capacity to encroach upon areas normally guarded from inquisitive eyes, this Court has sought to

assure preservation of that degree of privacy against government that existed when the Fourth

Amendment was adopted.” Carpenter, 138 S.Ct at 2214 (internal quotation marks and citations

omitted). For the reasons stated above, the search and seizure of all electronic devices, which

include cell phones, as a result of its mere presence inside a premises to be searched is no longer

permissible post-Riley. The limitation on electronic device seizures in this warrant, however,

protects the privacy interests of unrelated parties to the offense, ensures that the warrant satisfies

the particularity requirement of the Fourth Amendment, and that the seizure is supported by

probable cause. See Coolidge v. New Hampshire, 403 U.S. 443, 467 (1971) (“This particularity

requirement protects person against the government’s indiscriminate rummaging through their



                                                  10
    Case: 1:20-mc-00106 Document #: 6 Filed: 04/20/20 Page 11 of 12 PageID #:47




property.”).

       This is not to say that the government can never demonstrate that a seizure of all electronic

devices is warranted. Situations, such as when the perpetrator of the offense lives alone or when

probable cause demonstrates that all individuals in a premises were involved in an offense, could

support a broader warrant for the seizure of all electronic devices. See, e.g., United States v. Taylor,

2019 WL 281547 at*8 (N.D. Cal. Jan 22, 2019) (warrant provided probable cause that both

defendant and his wife were involved in tax fraud, and thus warrant for seizure of electronic

devices was not overbroad). Like any warrant application, the government must provide specific

probable cause to support a search and seizure for the items it seeks. The Court recognizes that

there are challenges for law enforcement in identifying the specific devices within a residence that

are connected to the offense or its perpetrator. However, these challenges can be overcome by law

enforcement through the use of additional investigative techniques, such as pre-search surveillance

focused on the devices used in the crime, dialing known phone numbers of the perpetrators while

in the premises, or voluntary interviews of individuals present in the residence at the time of the

search. And once the electronic devices subject to the warrant are seized, law enforcement is

permitted to search the entirety of the device for evidence of the crime as described in the warrant.

United States v. Bishop, 910 F.3d 335, 337 (7th Cir. 2018).




                                                  11
    Case: 1:20-mc-00106 Document #: 6 Filed: 04/20/20 Page 12 of 12 PageID #:48




                                          Conclusion

       For the reasons stated above, the Court finds that the government’s proposed search

warrant satisfies the particularity requirement of the Fourth Amendment, and thus the Court grants

the government’s application for the warrant.



SO ORDERED.

Dated: April 20, 2020                        _____________________________
                                             Sunil R. Harjani
                                             United States Magistrate Judge




                                                12
